WARD, Circuit Judge.
February 14, 1907, the tug Christiania Baird, bound down tire Passaic river from Newark to Hoboken with the light barge Brimstone on her port side and the light schooner Annie E. Webb astern on a hawser about 126 feet long, approached the trestle bridge of the Central Railroad of New Jersey which spans Newark Bay between Bayonne and Elizabethport. There is an abutment in the center of the channel dividing the bridge into two draws, the floor over either of which can be lifted after the manner of bascule bridges by machinery on the abutment. The tide was running strong ebb with a set to the westward. The semaphore on the abutment indicated that vessels bound down should go through the eastern draw. The regulations of the Secretary of War require vessels wishing the draw opened to blow a signal of three blasts'^ and the bridge tender to answer with a signal of three blasts, if iKcan be done, or two blasts if it cannot. Wh@n about a quarter of a 'mile away and proceeding with the tide about six miles an hour, the tug , blew three blasts. Receiving no answer, and seeing two trains about, to cross the bridge in opposite directions, she slowed down. When they had passed she started up and blew a second signal of three blasts, to which she received no answer. Seeing another train approaching from the west, the tug when about 600 feet above the bridge sloped down again and drifted. The draw was opened when she was abtout 160 to 200 feet off and a little to the eastward of the center of the draw in order to counteract the set of the tide. It being impossible to stop and round to, the tug started up under a jingle bell with her helm hard aport, but having no steerageway. The barge struck the trestle on the eastern side, parting the lines to the tug, swung around into the draw while the schooner, the tug having cast off her ha^vser, ran into the barge and swung around under the influence of\ the tide against the trestle to the east of the draw, sustaining the'damage complained of. \ ‘
The trial judge found that the draw was open in time amd that the tow would have passed through safely, but for the fact- that the tug had kept too far to the eastward, as the result of over estimating the set of the tide. We think she was more at fault for not signaling sooner and stopping. If negligent in both or either oí these respects, it is no defense to her that the bridge tender was aUso at fault. The claimant defends as it is said principally that a rule may be laid down whether tugs which get no reply from a bridge tender have a right to proceed on the assumption that the draw will be open. It would be impossible to lay down an absolute rule that a' *707tug discharges its duty to its tow if it proceeds upon this assumption. Every case must depend upon its own circumstances. The best way to arrive at complete justice in such cases will be for the tugs, either as bailees of the tow, to sue the bridge owners, or, if they are sued alone to bring the bridge owners in under rule- 59.
Decree affirmed, with interest and costs.